Citation Nr: 0603849	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-10 665	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than December 5, 
2000, for the grant of service connection for status post 
cold injury of the right and left feet. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1939 to 
March 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which granted service connection 
and assigned an effective date of November 9, 2001, for 
status post cold injury of the feet.  The veteran appealed 
that decision with respect to the effective date.

The Board remanded the case to the RO in February 2004 for 
additional development.  Thereafter, the Board issued a 
decision in August 2005 in which it determined that a May 
1946 RO decision that had denied service connection for 
trench foot was final.  The Board then assigned an effective 
date of December 5, 2000, for the grant of service connection 
for status post cold injury of the feet.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  While his appeal was 
pending before the Court, the veteran died in August 2005.  
As a result, in a September 2005 Order, the Court vacated the 
Board's August 2005 decision and dismissed the veteran's 
appeal.  Although not specifically stated in the Court's 
Order, the Board will presume that only that portion of the 
Board's August 2005 decision which did not grant an effective 
date earlier than December 5, 2000, is vacated.  That portion 
of the Board's decision that granted an earlier effective 
date for the grant of service connection for status post cold 
injury of the feet was effectuated by the RO in an August 
2005 rating decision.  


FINDINGS OF FACT

1.  In an August 2005 decision, the Board determined that a 
May 1946 RO decision which denied service connection for 
trench foot was final, and assigned an effective date of 
December 5, 2000, for the grant of service connection for 
status post cold injury of the feet.  

2.  In an August 2005 rating decision, the RO effectuated the 
Board's decision by assigning an effective date of December 
5, 2000, for the veteran's status post cold injury to the 
feet.  

3.  The veteran died on August [redacted], 2005.

4.  In a September 2005 Order, the Court vacated the Board's 
August 2005 decision, which the Board has construed as 
vacating that portion of the Board's decision that denied an 
effective date earlier than December 5, 2000, and dismissed 
the veteran's appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(5). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died in August 2005 while his 
claim was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 220, 222-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  As 
noted in its September 2005 Order, the Court has further held 
that vacating the Board decision has the legal effect of 
nullifying the previous RO adjudication from which the appeal 
to the Board arose because the RO's decision was subsumed in 
the Board decision.  See Yoma v. Brown, 8 Vet. App. 298 
(1995) (per curiam order).  In accordance with its precedent, 
the Court vacated the Board's August 2005 decision and 
dismissed the appeal.  The veteran's appeal to the Board has 
become moot by virtue of his death and must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any 
derivative claim that may be brought by a survivor of the 
veteran.  In reaching this determination, the Board intimates 
no opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).


ORDER

The appeal is dismissed. 



		
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


